OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 299-2295 Date of fiscal year end: October 31 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. 361 Absolute Alpha Fund Reporting Period: 7/1/13 to 10/30/13 # Mgt Date/Type Ballot Issue Description Security Ticker Mgmt Rec Vote Cast Proponent 1 8/14/2013 THE J. M. SMUCKER COMPANY SJM 1A. ELECTION OF DIRECTOR: KATHRYN W. DINDO For For Mgmt 1B. ELECTION OF DIRECTOR: ROBERT B. HEISLER, JR. For For Mgmt 1C. ELECTION OF DIRECTOR: RICHARD K. SMUCKER For For Mgmt 1D. ELECTION OF DIRECTOR: PAUL SMUCKER WAGSTAFF For For Mgmt 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For For Mgmt 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 4 ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF COMMON SHARES AUTHORIZED TO BE ISSUED. For For Mgmt 5 ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED REGULATIONS TO REQUIRE ANNUAL ELECTION OF ALL DIRECTORS. For For Mgmt 2 6/28/2013 La-Z-Boy, Inc. LZB 1 DIRECTOR For For Mgmt KURT L. DARROW For For Mgmt JOHN H. FOSS For For Mgmt RICHARD M. GABRYS For For Mgmt JANET L. GURWITCH For For Mgmt DAVID K. HEHL For For Mgmt EDWIN J. HOLMAN For For Mgmt JANET E. KERR For For Mgmt MICHAEL T. LAWTON For For Mgmt H. GEORGE LEVY, MD For For Mgmt W. ALAN MCCOLLOUGH For For Mgmt DR. NIDO R. QUBEIN For For Mgmt 2 BOARD'S PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. For For Mgmt 4 BOARD'S PROPOSAL TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. For For Mgmt 3 8/26/2013 NetScout Systems, Inc. 64115T104 NTCT 1 DIRECTOR ANIL K. SINGHAL For For Mgmt JOHN R. EGAN For For Mgmt ROBERT E. DONAHUE For For Mgmt 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT IN ACCORDANCE WITH SECURITIES EXCHANGE COMMISSION RULES. For For Mgmt 4 8/15/2013 Quality Systems, Inc. QSII 1 DIRECTOR STEVEN T. PLOCHOCKI For For Mgmt CRAIG A. BARBAROSH For For Mgmt GEORGE H. BRISTOL For For Mgmt JAMES C. MALONE For For Mgmt PETER M. NEUPERT For For Mgmt MORRIS PANNER For For Mgmt D. RUSSELL PFLUEGER For For Mgmt SHELDON RAZIN For For Mgmt LANCE E. ROSENZWEIG For For Mgmt 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2014. For For Mgmt 5 8/7/2013 American Greetings Corp. AM 1 TO CONSIDER & VOTE ON A PROPOSAL TO ADOPT AGREEMENT & PLAN OF MERGER, DATED AS OF MARCH 29, 2013 & AMENDED ON JULY 3, 2013 (AS SO AMENDED, "MERGER AGREEMENT"), BY AND AMONG CENTURY INTERMEDIATE HOLDING COMPANY, A DELAWARE CORPORATION ("PARENT"), CENTURY MERGER COMPANY, AN OHIO CORPORATION AND WHOLLY OWNED SUBSIDIARY OF PARENT, AND AMERICAN GREETINGS CORPORATION. For For Mgmt 2 TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, SPECIFIED COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF AMERICAN GREETINGS CORPORATION IN CONNECTION WITH THE MERGER. For For Mgmt 3 TO APPROVE ADJOURNMENT OF SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT TIME OF SPECIAL MEETING TO OBTAIN COMPANY SHAREHOLDER APPROVAL (AS DEFINED IN ENCLOSED PROXY STATEMENT) OF MERGER AGREEMENT OR OBTAIN MAJORITY OF MINORITY SHAREHOLDER APPROVAL (AS DEFINED IN ENCLOSED PROXY STATEMENT) OF MERGER AGREEMENT. For For Mgmt 6 9/13/2013 NetApp, Inc. 64110D104 NTAP 1A. ELECTION OF DIRECTOR: DANIEL J. WARMENHOVEN For For Mgmt 1B. ELECTION OF DIRECTOR: NICHOLAS G. MOORE For For Mgmt 1C. ELECTION OF DIRECTOR: THOMAS GEORGENS For For Mgmt 1D. ELECTION OF DIRECTOR: JEFFRY R. ALLEN For For Mgmt 1E. ELECTION OF DIRECTOR: ALAN L. EARHART For For Mgmt 1F. ELECTION OF DIRECTOR: GERALD HELD For For Mgmt 1G. ELECTION OF DIRECTOR: T. MICHAEL NEVENS For For Mgmt 1H. ELECTION OF DIRECTOR: GEORGE T. SHAHEEN For For Mgmt 1I. ELECTION OF DIRECTOR: ROBERT T. WALL For For Mgmt 1J. ELECTION OF DIRECTOR: RICHARD P. WALLACE For For Mgmt 1K. ELECTION OF DIRECTOR: TOR R. BRAHAM For For Mgmt 1L. ELECTION OF DIRECTOR: KATHRYN M. HILL For For Mgmt 2 AMENDMENT & RESTATEMENT OF 1(I) INCREASE SHARE RESERVE BY AN ADDITIONAL 10,000,; (II) REMOVE CERTAIN LIMITATIONS REGARDING NUMBER OF SHARES THAT MAY BE GRANTED IN RESPECT OF CERTAIN EQUITY AWARDS & INSTEAD IMPLEMENT A FUNGIBLE SHARE PROVISION; (III) INCREASE NUMBER OF SHARES & PERFORMANCE UNITS THAT MAY BE GRANTED PURSUANT TO AWARDS UNDER CERTAIN EQUITY COMPENSATION PROGRAMS; (IV) AMEND PERFORMANCE CRITERIA THAT MAY BE USED AS A BASIS FOR ESTABLISHING PERFORMANCE-BASED COMPENSATION. For For Mgmt 3 TO APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL 5,000, For For Mgmt 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 5A. TO APPROVE AMENDMENTS TO ARTICLE VI OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS. For For Mgmt 5B. TO APPROVE AMENDMENTS TO ARTICLE X OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS. For For Mgmt 6 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING CERTAIN LIMITS ON ACCELERATION OF EXECUTIVE PAY, IF PROPERLY PRESENTED AT THE STOCKHOLDER MEETING. Against Against Mgmt 7 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 25, 2014. For For Mgmt 7 9/9/2013 Patterson Cos., Inc. PDCO 1 DIRECTOR MR. BUCK For For Mgmt 2 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For For Mgmt 3 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 26, 2014. For For Mgmt 8 9/18/2013 Darden Restaurants, Inc. DRI 1 DIRECTOR MICHAEL W. BARNES For For Mgmt LEONARD L. BERRY For For Mgmt CHRISTOPHER J. FRALEIGH For For Mgmt VICTORIA D. HARKER For For Mgmt DAVID H. HUGHES For For Mgmt CHARLES A LEDSINGER, JR For For Mgmt WILLIAM M. LEWIS, JR. For For Mgmt SENATOR CONNIE MACK III For For Mgmt ANDREW H. MADSEN For For Mgmt CLARENCE OTIS, JR. For For Mgmt MICHAEL D. ROSE For For Mgmt MARIA A. SASTRE For For Mgmt WILLIAM S. SIMON For For Mgmt 2 TO APPROVE THE 2, AS AMENDED. For For Mgmt 3 TO APPROVE A RESOLUTION PROVIDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 4 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 25, 2014. For For Mgmt 5 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTE TO ELECT DIRECTORS. Against Against Mgmt 6 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Against Against Mgmt 7 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Against Against Mgmt 8 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING LOBBYING DISCLOSURE. Against Against Mgmt 9 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING DISCLOSURE OF EEO-1 REPORT DATA. Against Against Mgmt 9 10/11/2013 Noble Energy, Inc. NBL 1 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. For For Mgmt 10 10/16/2013 Briggs & Stratton Corp. BGG 1 DIRECTOR For For Mgmt WILLIAM F. ACHTMEYER For For Mgmt PATRICIA L. KAMPLING For For Mgmt TODD J. TESKE For For Mgmt 2 RATIFY DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. For For Mgmt 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For For Mgmt 11 10/22/2013 Synaptics, Inc. 87157D109 SYNA 1 DIRECTOR For For Mgmt RICHARD A. BERGMAN For For Mgmt RUSSELL J. KNITTEL For For Mgmt 2 PROPOSAL TO PROVIDE A NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL 2013 ("SAY-ON-PAY"). For For Mgmt 3 PROPOSAL TO AMEND THE COMPANY'S 2 For For Mgmt 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 30, 2014. For For Mgmt 12 10/4/2013 AeroVironment, Inc. AVAV 1 DIRECTOR For For Mgmt CHARLES THOMAS BURBAGE For For Mgmt CHARLES R. HOLLAND For For Mgmt EDWARD R. MULLER For For Mgmt 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 13 11/14/2013 CACI Intl, Inc. CACI 1 DIRECTOR KENNETH ASBURY For For Mgmt MICHAEL A. DANIELS For For Mgmt JAMES S. GILMORE III For For Mgmt WILLIAM L. JEWS For For Mgmt GREGORY G. JOHNSON For For Mgmt J. PHILLIP LONDON For For Mgmt JAMES L. PAVITT For For Mgmt WARREN R. PHILLIPS For For Mgmt CHARLES P. REVOILE For For Mgmt WILLIAM S. WALLACE For For Mgmt 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 TO AMEND THE 2 For For Mgmt 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2014. For For Mgmt 14 11/19/2013 Cisco Systems, Inc. 17275R102 CSCO 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ For For Mgmt 1B. ELECTION OF DIRECTOR: MARC BENIOFF For For Mgmt 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN For For Mgmt 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS For For Mgmt 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For For Mgmt 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS For For Mgmt 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA For For Mgmt 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For For Mgmt 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON For For Mgmt 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY For For Mgmt 1K. ELECTION OF DIRECTOR: ARUN SARIN For For Mgmt 1L. ELECTION OF DIRECTOR: STEVEN M. WEST For For Mgmt 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 For For Mgmt 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. For For Mgmt 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. For For Mgmt 5 APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Against Against Mgmt 15 11/7/2013 Brinker Intl, Inc. EAT 1 DIRECTOR JOSEPH M. DEPINTO For For Mgmt HARRIET EDELMAN For For Mgmt MICHAEL A. GEORGE For For Mgmt WILLIAM T. GILES For For Mgmt GERARDO I. LOPEZ For For Mgmt JON L. LUTHER For For Mgmt JOHN W. MIMS For For Mgmt GEORGE R. MRKONIC For For Mgmt ROSENDO G. PARRA For For Mgmt WYMAN T. ROBERTS For For Mgmt 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL 2014 YEAR. For For Mgmt 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For For Mgmt 4 TO AMEND THE COMPANY'S STOCK OPTION AND INCENTIVE PLAN. For For Mgmt 16 11/8/2013 Solera Holdings, Inc. 83421A104 SLH 1 DIRECTOR TONY AQUILA For For Mgmt THOMAS A. DATTILO For For Mgmt ARTHUR F. KINGSBURY For For Mgmt DR. KURT J. LAUK For For Mgmt KENNETH A. VIELLIEU For For Mgmt THOMAS C. WAJNERT For For Mgmt STUART J. YARBROUGH For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SOLERA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. For For Mgmt 3 APPROVAL OF A NON-BINDING ADVISORY VOTE, ON THE COMPENSATION OF SOLERA'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 APPROVAL OF AMENDMENTS AND PERFORMANCE CRITERIA CONTAINED IN ARTICLE 10 OF SOLERA'S 2 For For Mgmt 17 12/5/2013 PAREXEL Intl Corp PRXL 1 DIRECTOR For For Mgmt A. DANA CALLOW, JR. For For Mgmt CHRISTOPHER J. LINDOP For For Mgmt JOSEF H. VON RICKENBACH For For Mgmt 2 APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. For For Mgmt 3 APPROVE THE PAREXEL INTERNATIONAL CORPORATION 2 For For Mgmt 361 Long/Short Equity Fund Reporting Period: 7/1/13 to 6/30/14 # Mgt Date/Type Ballot Issue Description Security Ticker Mgmt Rec Vote Cast Proponent 8/14/2013 THE J. M. SMUCKER COMPANY SJM 1A. ELECTION OF DIRECTOR: KATHRYN W. DINDO For For Mgmt 1B. ELECTION OF DIRECTOR: ROBERT B. HEISLER, JR. For For Mgmt 1C. ELECTION OF DIRECTOR: RICHARD K. SMUCKER For For Mgmt 1D. ELECTION OF DIRECTOR: PAUL SMUCKER WAGSTAFF For For Mgmt 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For For Mgmt 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 4 ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF COMMON SHARES AUTHORIZED TO BE ISSUED. For For Mgmt 5 ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED REGULATIONS TO REQUIRE ANNUAL ELECTION OF ALL DIRECTORS. For For Mgmt 6/28/2013 La-Z-Boy, Inc. LZB 1 DIRECTOR For For Mgmt KURT L. DARROW For For Mgmt JOHN H. FOSS For For Mgmt RICHARD M. GABRYS For For Mgmt JANET L. GURWITCH For For Mgmt DAVID K. HEHL For For Mgmt EDWIN J. HOLMAN For For Mgmt JANET E. KERR For For Mgmt MICHAEL T. LAWTON For For Mgmt H. GEORGE LEVY, MD For For Mgmt W. ALAN MCCOLLOUGH For For Mgmt DR. NIDO R. QUBEIN For For Mgmt 2 BOARD'S PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. For For Mgmt 4 BOARD'S PROPOSAL TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. For For Mgmt 8/26/2013 NetScout Systems, Inc. 64115T104 NTCT 1 DIRECTOR ANIL K. SINGHAL For For Mgmt JOHN R. EGAN For For Mgmt ROBERT E. DONAHUE For For Mgmt 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT IN ACCORDANCE WITH SECURITIES EXCHANGE COMMISSION RULES. For For Mgmt 8/15/2013 Quality Systems, Inc. QSII 1 DIRECTOR STEVEN T. PLOCHOCKI For For Mgmt CRAIG A. BARBAROSH For For Mgmt GEORGE H. BRISTOL For For Mgmt JAMES C. MALONE For For Mgmt PETER M. NEUPERT For For Mgmt MORRIS PANNER For For Mgmt D. RUSSELL PFLUEGER For For Mgmt SHELDON RAZIN For For Mgmt LANCE E. ROSENZWEIG For For Mgmt 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2014. For For Mgmt 8/7/2013 American Greetings Corp. AM 1 TO CONSIDER & VOTE ON A PROPOSAL TO ADOPT AGREEMENT & PLAN OF MERGER, DATED AS OF MARCH 29, 2013 & AMENDED ON JULY 3, 2013 (AS SO AMENDED, "MERGER AGREEMENT"), BY AND AMONG CENTURY INTERMEDIATE HOLDING COMPANY, A DELAWARE CORPORATION ("PARENT"), CENTURY MERGER COMPANY, AN OHIO CORPORATION AND WHOLLY OWNED SUBSIDIARY OF PARENT, AND AMERICAN GREETINGS CORPORATION. For For Mgmt 2 TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, SPECIFIED COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF AMERICAN GREETINGS CORPORATION IN CONNECTION WITH THE MERGER. For For Mgmt 3 TO APPROVE ADJOURNMENT OF SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT TIME OF SPECIAL MEETING TO OBTAIN COMPANY SHAREHOLDER APPROVAL (AS DEFINED IN ENCLOSED PROXY STATEMENT) OF MERGER AGREEMENT OR OBTAIN MAJORITY OF MINORITY SHAREHOLDER APPROVAL (AS DEFINED IN ENCLOSED PROXY STATEMENT) OF MERGER AGREEMENT. For For Mgmt 9/13/2013 NetApp, Inc. 64110D104 NTAP 1A. ELECTION OF DIRECTOR: DANIEL J. WARMENHOVEN For For Mgmt 1B. ELECTION OF DIRECTOR: NICHOLAS G. MOORE For For Mgmt 1C. ELECTION OF DIRECTOR: THOMAS GEORGENS For For Mgmt 1D. ELECTION OF DIRECTOR: JEFFRY R. ALLEN For For Mgmt 1E. ELECTION OF DIRECTOR: ALAN L. EARHART For For Mgmt 1F. ELECTION OF DIRECTOR: GERALD HELD For For Mgmt 1G. ELECTION OF DIRECTOR: T. MICHAEL NEVENS For For Mgmt 1H. ELECTION OF DIRECTOR: GEORGE T. SHAHEEN For For Mgmt 1I. ELECTION OF DIRECTOR: ROBERT T. WALL For For Mgmt 1J. ELECTION OF DIRECTOR: RICHARD P. WALLACE For For Mgmt 1K. ELECTION OF DIRECTOR: TOR R. BRAHAM For For Mgmt 1L. ELECTION OF DIRECTOR: KATHRYN M. HILL For For Mgmt 2 AMENDMENT & RESTATEMENT OF 1(I) INCREASE SHARE RESERVE BY AN ADDITIONAL 10,000,; (II) REMOVE CERTAIN LIMITATIONS REGARDING NUMBER OF SHARES THAT MAY BE GRANTED IN RESPECT OF CERTAIN EQUITY AWARDS & INSTEAD IMPLEMENT A FUNGIBLE SHARE PROVISION; (III) INCREASE NUMBER OF SHARES & PERFORMANCE UNITS THAT MAY BE GRANTED PURSUANT TO AWARDS UNDER CERTAIN EQUITY COMPENSATION PROGRAMS; (IV) AMEND PERFORMANCE CRITERIA THAT MAY BE USED AS A BASIS FOR ESTABLISHING PERFORMANCE-BASED COMPENSATION. For For Mgmt 3 TO APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL 5,000, For For Mgmt 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 5A. TO APPROVE AMENDMENTS TO ARTICLE VI OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS. For For Mgmt 5B. TO APPROVE AMENDMENTS TO ARTICLE X OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS. For For Mgmt 6 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING CERTAIN LIMITS ON ACCELERATION OF EXECUTIVE PAY, IF PROPERLY PRESENTED AT THE STOCKHOLDER MEETING. Against Against Mgmt 7 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 25, 2014. For For Mgmt 9/9/2013 Patterson Cos., Inc. PDCO 1 DIRECTOR MR. BUCK For For Mgmt 2 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For For Mgmt 3 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 26, 2014. For For Mgmt 9/18/2013 Darden Restaurants, Inc. DRI 1 DIRECTOR MICHAEL W. BARNES For For Mgmt LEONARD L. BERRY For For Mgmt CHRISTOPHER J. FRALEIGH For For Mgmt VICTORIA D. HARKER For For Mgmt DAVID H. HUGHES For For Mgmt CHARLES A LEDSINGER, JR For For Mgmt WILLIAM M. LEWIS, JR. For For Mgmt SENATOR CONNIE MACK III For For Mgmt ANDREW H. MADSEN For For Mgmt CLARENCE OTIS, JR. For For Mgmt MICHAEL D. ROSE For For Mgmt MARIA A. SASTRE For For Mgmt WILLIAM S. SIMON For For Mgmt 2 TO APPROVE THE 2, AS AMENDED. For For Mgmt 3 TO APPROVE A RESOLUTION PROVIDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 4 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 25, 2014. For For Mgmt 5 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTE TO ELECT DIRECTORS. Against Against Mgmt 6 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Against Against Mgmt 7 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Against Against Mgmt 8 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING LOBBYING DISCLOSURE. Against Against Mgmt 9 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING DISCLOSURE OF EEO-1 REPORT DATA. Against Against Mgmt 10/11/2013 Noble Energy, Inc. NBL 1 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. For For Mgmt 10/16/2013 Briggs & Stratton Corp. BGG 1 DIRECTOR For For Mgmt WILLIAM F. ACHTMEYER For For Mgmt PATRICIA L. KAMPLING For For Mgmt TODD J. TESKE For For Mgmt 2 RATIFY DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. For For Mgmt 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For For Mgmt 10/22/2013 Synaptics, Inc. 87157D109 SYNA 1 DIRECTOR For For Mgmt RICHARD A. BERGMAN For For Mgmt RUSSELL J. KNITTEL For For Mgmt 2 PROPOSAL TO PROVIDE A NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL 2013 ("SAY-ON-PAY"). For For Mgmt 3 PROPOSAL TO AMEND THE COMPANY'S 2 For For Mgmt 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 30, 2014. For For Mgmt 10/4/2013 AeroVironment, Inc. AVAV 1 DIRECTOR For For Mgmt CHARLES THOMAS BURBAGE For For Mgmt CHARLES R. HOLLAND For For Mgmt EDWARD R. MULLER For For Mgmt 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 11/14/2013 CACI Intl, Inc. CACI 1 DIRECTOR KENNETH ASBURY For For Mgmt MICHAEL A. DANIELS For For Mgmt JAMES S. GILMORE III For For Mgmt WILLIAM L. JEWS For For Mgmt GREGORY G. JOHNSON For For Mgmt J. PHILLIP LONDON For For Mgmt JAMES L. PAVITT For For Mgmt WARREN R. PHILLIPS For For Mgmt CHARLES P. REVOILE For For Mgmt WILLIAM S. WALLACE For For Mgmt 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 TO AMEND THE 2 For For Mgmt 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2014. For For Mgmt 11/19/2013 Cisco Systems, Inc. 17275R102 CSCO 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ For For Mgmt 1B. ELECTION OF DIRECTOR: MARC BENIOFF For For Mgmt 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN For For Mgmt 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS For For Mgmt 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For For Mgmt 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS For For Mgmt 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA For For Mgmt 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For For Mgmt 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON For For Mgmt 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY For For Mgmt 1K. ELECTION OF DIRECTOR: ARUN SARIN For For Mgmt 1L. ELECTION OF DIRECTOR: STEVEN M. WEST For For Mgmt 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 For For Mgmt 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. For For Mgmt 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. For For Mgmt 5 APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Against Against Mgmt 11/7/2013 Brinker Intl, Inc. EAT 1 DIRECTOR JOSEPH M. DEPINTO For For Mgmt HARRIET EDELMAN For For Mgmt MICHAEL A. GEORGE For For Mgmt WILLIAM T. GILES For For Mgmt GERARDO I. LOPEZ For For Mgmt JON L. LUTHER For For Mgmt JOHN W. MIMS For For Mgmt GEORGE R. MRKONIC For For Mgmt ROSENDO G. PARRA For For Mgmt WYMAN T. ROBERTS For For Mgmt 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL 2014 YEAR. For For Mgmt 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For For Mgmt 4 TO AMEND THE COMPANY'S STOCK OPTION AND INCENTIVE PLAN. For For Mgmt 11/8/2013 Solera Holdings, Inc. 83421A104 SLH 1 DIRECTOR TONY AQUILA For For Mgmt THOMAS A. DATTILO For For Mgmt ARTHUR F. KINGSBURY For For Mgmt DR. KURT J. LAUK For For Mgmt KENNETH A. VIELLIEU For For Mgmt THOMAS C. WAJNERT For For Mgmt STUART J. YARBROUGH For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SOLERA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. For For Mgmt 3 APPROVAL OF A NON-BINDING ADVISORY VOTE, ON THE COMPENSATION OF SOLERA'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 APPROVAL OF AMENDMENTS AND PERFORMANCE CRITERIA CONTAINED IN ARTICLE 10 OF SOLERA'S 2 For For Mgmt 12/5/2013 PAREXEL Intl Corp PRXL 1 DIRECTOR For For Mgmt A. DANA CALLOW, JR. For For Mgmt CHRISTOPHER J. LINDOP For For Mgmt JOSEF H. VON RICKENBACH For For Mgmt 2 APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. For For Mgmt 3 APPROVE THE PAREXEL INTERNATIONAL CORPORATION 2 For For Mgmt 12/5/2013 BALLY TECHNOLOGIES, INC. 05874B107 BYI 1A. ELECTION OF DIRECTOR: RICHARD HADDRILL For For Mgmt 1B. ELECTION OF DIRECTOR: JOSEPHINE LINDEN For For Mgmt 1C. ELECTION OF DIRECTOR: RAMESH SRINIVASAN For For Mgmt 2 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2,300,000 SHARES. For For Mgmt 3 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2,000 SHARES. For For Mgmt 4 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. For For Mgmt 5 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. For For Mgmt 12/17/2013 FactSet Research Systems, Inc. FDS 1 DIRECTOR JOSEPH E. LAIRD, JR. For For Mgmt JAMES J. MCGONIGLE For For Mgmt 2 TO RATIFY THE APPOINTMENT OF THE ACCOUNTING FIRM OF ERNST & YOUNG LLP AS FACTSET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2014. For For Mgmt 3 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO REQUIRE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS. For For Mgmt 12/16/2013 Copart, Inc. CPRT 1 DIRECTOR WILLIS J. JOHNSON For For Mgmt A. JAYSON ADAIR For For Mgmt MATT BLUNT For For Mgmt STEVEN D. COHAN For For Mgmt DANIEL J. ENGLANDER For For Mgmt JAMES E. MEEKS For For Mgmt VINCENT W. MITZ For For Mgmt THOMAS N. TRYFOROS For For Mgmt 2 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 For For Mgmt 3 TO APPROVE THE GRANT OF AN OPTION TO ACQUIRE 2,000,,500,, OUR CHIEF EXECUTIVE OFFICER, AND VINCENT W. MITZ, OUR PRESIDENT, RESPECTIVELY, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT, SUCH GRANTS TO BE MADE IN LIEU OF ANY CASH SALARY OR BONUS (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). For For Mgmt 4 ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION FOR THE YEAR ENDED JULY 31, 2013 (SAY ON PAY VOTE). For For Mgmt 5 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2014. For For Mgmt 1/31/2014 Tyson Foods, Inc. TSN 1A) ELECTION OF DIRECTOR: JOHN TYSON For For Mgmt 1B) ELECTION OF DIRECTOR: KATHLEEN M. BADER For For Mgmt 1C) ELECTION OF DIRECTOR: GAURDIE E. BANISTER JR. For For Mgmt 1D) ELECTION OF DIRECTOR: JIM KEVER For For Mgmt 1E) ELECTION OF DIRECTOR: KEVIN M. MCNAMARA For For Mgmt 1F) ELECTION OF DIRECTOR: BRAD T. SAUER For For Mgmt 1G) ELECTION OF DIRECTOR: ROBERT THURBER For For Mgmt 1H) ELECTION OF DIRECTOR: BARBARA A. TYSON For For Mgmt 1I) ELECTION OF DIRECTOR: ALBERT C. ZAPANTA For For Mgmt 2) TO CONSIDER AND APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS For For Mgmt 3) TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) For For Mgmt 4) TO CONSIDER AND ACT UPON THE SHAREHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING Against Against Mgmt 1/30/2014 Multimedia Games, Inc. MGAM 1A. ELECTION OF DIRECTOR: STEPHEN J. GREATHOUSE For For Mgmt 1B. ELECTION OF DIRECTOR: STEPHEN P. IVES For For Mgmt 1C. ELECTION OF DIRECTOR: NEIL E. JENKINS For For Mgmt 1D. ELECTION OF DIRECTOR: MICHAEL J. MAPLES, SR. For For Mgmt 1E. ELECTION OF DIRECTOR: JUSTIN A. ORLANDO For For Mgmt 1F. ELECTION OF DIRECTOR: PATRICK J. RAMSEY For For Mgmt 1G. ELECTION OF DIRECTOR: ROBERT D. REPASS For For Mgmt 2 CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For Mgmt 3 RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2014. For For Mgmt 2/13/2014 Sanderson Farms, Inc. SAFM 1 DIRECTOR LAMPKIN BUTTS For For Mgmt BEVERLY HOGAN For For Mgmt PHIL K. LIVINGSTON For For Mgmt CHARLES W. RITTER, JR. For For Mgmt JOE F. SANDERSON, JR. For For Mgmt 2 PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3 PROPOSAL TO DETERMINE, IN A NON-BINDING ADVISORY VOTE, THE FREQUENCY WITH WHICH THE COMPANY SHOULD HOLD FUTURE NON-BINDING ADVISORY VOTES ON EXECUTIVE COMPENSATION. 3 Yrs 3 Yrs Mgmt 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. For For Mgmt 3/6/2014 Piedmont Natural Gas Co., Inc. PNY 1 DIRECTOR MR. M.E. EVERETT III For For Mgmt MR. FRANK B. HOLDING JR For For Mgmt MS. MINOR M. SHAW For For Mgmt MR. MICHAEL C. TARWATER For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. For For Mgmt 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 APPROVAL OF AMENDMENTS TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO REDUCE SUPERMAJORITY VOTING THRESHOLDS. For For Mgmt 5 APPROVAL OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED BYLAWS TO REDUCE SUPERMAJORITY VOTING THRESHOLDS. For For Mgmt 6 APPROVAL OF AMENDMENTS TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. For For Mgmt 2/24/2014 Whole Foods Market, Inc. WFM 1 DIRECTOR DR. JOHN ELSTROTT For For Mgmt GABRIELLE GREENE For For Mgmt SHAHID (HASS) HASSAN For For Mgmt STEPHANIE KUGELMAN For For Mgmt JOHN MACKEY For For Mgmt WALTER ROBB For For Mgmt JONATHAN SEIFFER For For Mgmt MORRIS (MO) SIEGEL For For Mgmt JONATHAN SOKOLOFF For For Mgmt DR. RALPH SORENSON For For Mgmt W. (KIP) TINDELL, III For For Mgmt 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2014. For For Mgmt 4 SHAREHOLDER PROPOSAL REGARDING A POLICY RELATED TO THE RECOVERY OF UNEARNED MANAGEMENT BONUSES. Against Against Mgmt 5 SHAREHOLDER PROPOSAL RELATED TO CONFIDENTIAL VOTING. Against Against Mgmt 3/13/2014 F5 Networks, Inc. FFIV 1A. ELECTION OF DIRECTOR: A. GARY AMES For For Mgmt 1B. ELECTION OF DIRECTOR: STEPHEN SMITH For For Mgmt 2 APPROVE THE F5 NETWORKS, INC. 2 For For Mgmt 3 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. For For Mgmt 4 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3/17/2014 Cooper Companies, Inc. COO 1A ELECTION OF DIRECTOR: A. THOMAS BENDER For For Mgmt 1B ELECTION OF DIRECTOR: MICHAEL H. KALKSTEIN For For Mgmt 1C ELECTION OF DIRECTOR: JODY S. LINDELL For For Mgmt 1D ELECTION OF DIRECTOR: GARY S. PETERSMEYER For For Mgmt 1E ELECTION OF DIRECTOR: STEVEN ROSENBERG For For Mgmt 1F ELECTION OF DIRECTOR: ALLAN E. RUBENSTEIN, M.D. For For Mgmt 1G ELECTION OF DIRECTOR: ROBERT S. WEISS For For Mgmt 1H ELECTION OF DIRECTOR: STANLEY ZINBERG, M.D. For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COOPER COMPANIES, INC. FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014 For For Mgmt 3 AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT For For Mgmt 3/19/2014 Agilent Technologies, Inc. 00846U101 A ELECTION OF DIRECTOR: HEIDI FIELDS For For Mgmt ELECTION OF DIRECTOR: A. BARRY RAND For For Mgmt 2 TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 3 TO RE-APPROVE THE PERFORMANCE GOALS UNDER AGILENT'S 2 For For Mgmt 4 TO APPROVE THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3/13/2014 National Fuel Gas Co NFG 1 DIRECTOR RONALD W. JIBSON For For Mgmt JEFFREY W. SHAW For For Mgmt RONALD J. TANSKI For For Mgmt 2 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM For For Mgmt 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION For For Mgmt 4 STOCKHOLDER PROPOSAL Against Against Mgmt 4/3/2014 Delphi Automotive plc G27823106 DLPH 1 ELECTION OF DIRECTOR: GARY L. COWGER For For Mgmt 2 ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO For For Mgmt 3 ELECTION OF DIRECTOR: MARK P. FRISSORA For For Mgmt 4 ELECTION OF DIRECTOR: RAJIV L. GUPTA For For Mgmt 5 ELECTION OF DIRECTOR: JOHN A. KROL For For Mgmt 6 ELECTION OF DIRECTOR: J. RANDALL MACDONALD For For Mgmt 7 ELECTION OF DIRECTOR: SEAN O. MAHONEY For For Mgmt 8 ELECTION OF DIRECTOR: RODNEY O'NEAL For For Mgmt 9 ELECTION OF DIRECTOR: THOMAS W. SIDLIK For For Mgmt 10 ELECTION OF DIRECTOR: BERND WIEDEMANN For For Mgmt 11 ELECTION OF DIRECTOR: LAWRENCE A. ZIMMERMAN For For Mgmt 12 PROPOSAL TO RE-APPOINT AUDITORS, RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM AND AUTHORIZE THE DIRECTORS TO DETERMINE THE FEES PAID TO THE AUDITORS. For For Mgmt 13 SAY ON PAY - TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. For For Mgmt 3/25/2014 Clarcor, Inc CLC 1 DIRECTOR MARK A. EMKES For For Mgmt ROBERT H. JENKINS For For Mgmt PHILIP R. LOCHNER, JR. For For Mgmt 2 SAY ON PAY - AN ADVISORY NON-BINDING VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. For For Mgmt 3 APPROVAL OF THE 2 For For Mgmt 4 VOTE REGARDING THE SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Against Against Mgmt 5 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 29, 2014. For For Mgmt 3/23/2014 Coca-Cola Co. (The) KO 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN For For Mgmt 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN For For Mgmt 1C. ELECTION OF DIRECTOR: ANA BOTIN For For Mgmt 1D. ELECTION OF DIRECTOR: HOWARD G. BUFFETT For For Mgmt 1E. ELECTION OF DIRECTOR: RICHARD M. DALEY For For Mgmt 1F. ELECTION OF DIRECTOR: BARRY DILLER For For Mgmt 1G. ELECTION OF DIRECTOR: HELENE D. GAYLE For For Mgmt 1H. ELECTION OF DIRECTOR: EVAN G. GREENBERG For For Mgmt 1I. ELECTION OF DIRECTOR: ALEXIS M. HERMAN For For Mgmt 1J. ELECTION OF DIRECTOR: MUHTAR KENT For For Mgmt 1K. ELECTION OF DIRECTOR: ROBERT A. KOTICK For For Mgmt 1L. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO For For Mgmt 1M. ELECTION OF DIRECTOR: SAM NUNN For For Mgmt 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III For For Mgmt 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH For For Mgmt 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For For Mgmt 3 APPROVAL OF THE COCA-COLA COMPANY 2 For For Mgmt 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS For For Mgmt 5 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN Against Against Mgmt 4/22/2014 Federal Signal Corp. FSS 1 DIRECTOR JAMES E. GOODWIN For For Mgmt PAUL W. JONES For For Mgmt BONNIE C. LIND For For Mgmt DENNIS J. MARTIN For For Mgmt RICHARD R. MUDGE For For Mgmt WILLIAM F. OWENS For For Mgmt BRENDA L. REICHELDERFER For For Mgmt JOHN L. WORKMAN For For Mgmt 2 APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 3 RATIFY DELOITTE & TOUCHE LLP AS FEDERAL SIGNAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. For For Mgmt 4/3/2014 TIBCO Software, Inc. 88632Q103 TIBX 1 DIRECTOR VIVEK Y. RANADIVE For For Mgmt NANCI E. CALDWELL For For Mgmt ERIC C.W. DUNN For For Mgmt PETER J. JOB For For Mgmt DAVID J. WEST For For Mgmt PHILIP K. WOOD For For Mgmt 2 APPROVAL OF AMENDMENT AND RESTATEMENT TO TIBCO SOFTWARE INC.'S 2 For For Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For Mgmt 4 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS TIBCO SOFTWARE INC.'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2014. For For Mgmt 4/7/2014 Smith (A.O.) Corp. AOS 1 DIRECTOR GLOSTER B. CURRENT, JR. For For Mgmt WILLIAM P. GREUBEL For For Mgmt IDELLE K. WOLF For For Mgmt GENE C. WULF For For Mgmt 2 PROPOSAL TO APPROVE, BY NONBINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. For For Mgmt 4/25/2014 Badger Meter, Inc. BMI 1 DIRECTOR RONALD H. DIX For For Mgmt THOMAS J. FISCHER For For Mgmt GALE E. KLAPPA For For Mgmt GAIL A. LIONE For For Mgmt RICHARD A. MEEUSEN For For Mgmt ANDREW J. POLICANO For For Mgmt STEVEN J. SMITH For For Mgmt TODD J. TESKE For For Mgmt 2 ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. For For Mgmt 4/24/2014 Sensient Technologies Corp. 81725T100 SXT 1 DIRECTOR HANK BROWN For For Mgmt EDWARD H. CICHURSKI For For Mgmt FERGUS M. CLYDESDALE For For Mgmt JAMES A.D. CROFT For For Mgmt WILLIAM V. HICKEY For For Mgmt KENNETH P. MANNING For For Mgmt PAUL MANNING For For Mgmt ELAINE R. WEDRAL For For Mgmt ESSIE WHITELAW For For Mgmt 2 PROPOSAL TO APPROVE THE COMPENSATION PAID TO SENSIENT'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE ACCOMPANYING PROXY STATEMENT. For For Mgmt 3 PROPOSAL THAT SENSIENT'S SHAREHOLDERS APPROVE THE SENSIENT TECHNOLOGIES CORPORATION INCENTIVE COMPENSATION PLAN FOR ELECTED CORPORATE OFFICERS. For For Mgmt 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR 2014. For For Mgmt 4/24/2014 Olin Corp. OLN ELECTION OF DIRECTOR: GRAY G. BENOIST For For Mgmt ELECTION OF DIRECTOR: RICHARD M. ROMPALA For For Mgmt ELECTION OF DIRECTOR: JOSEPH D. RUPP For For Mgmt 2 APPROVAL OF THE 2(M) OF THE INTERNAL REVENUE CODE. For For Mgmt 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 5 SHAREHOLDER PROPOSAL REGARDING DISCLOSURE OF LOBBYING AND POLITICAL SPENDING. Against Against Mgmt 4/30/2014 EnPro Industries, Inc. 29355X107 NPO 1 DIRECTOR STEPHEN E. MACADAM For For Mgmt THOMAS M. BOTTS For For Mgmt PETER C. BROWNING For For Mgmt FELIX M. BRUECK For For Mgmt B. BERNARD BURNS, JR. For For Mgmt DIANE C. CREEL For For Mgmt GORDON D. HARNETT For For Mgmt DAVID L. HAUSER For For Mgmt KEES VAN DER GRAAF For For Mgmt 2 ON AN ADVISORY BASIS, TO APPROVE THE COMPENSATION TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. For For Mgmt 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED EQUITY COMPENSATION PLAN. For For Mgmt 4 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 4/24/2014 Snap-on, Inc. SNA ELECTION OF DIRECTOR: ROXANNE J. DECYK For For Mgmt ELECTION OF DIRECTOR: NICHOLAS T. PINCHUK For For Mgmt ELECTION OF DIRECTOR: GREGG M. SHERRILL For For Mgmt 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For For Mgmt 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF SNAP-ON INCORPORATED'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION INFORMATION" IN THE PROXY STATEMENT. For For Mgmt 4/29/2014 Corning, Inc. GLW 1A. ELECTION OF DIRECTOR: STEPHANIE A. BURNS For For Mgmt 1B. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. For For Mgmt 1C. ELECTION OF DIRECTOR: RICHARD T. CLARK For For Mgmt 1D. ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. For For Mgmt 1E. ELECTION OF DIRECTOR: JAMES B. FLAWS For For Mgmt 1F. ELECTION OF DIRECTOR: DEBORAH A. HENRETTA For For Mgmt 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF For For Mgmt 1H. ELECTION OF DIRECTOR: KEVIN J. MARTIN For For Mgmt 1I. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN For For Mgmt 1J. ELECTION OF DIRECTOR: HANSEL E. TOOKES II For For Mgmt 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS For For Mgmt 1L. ELECTION OF DIRECTOR: MARK S. WRIGHTON For For Mgmt 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 APPROVAL OF THE ADOPTION OF THE 2 For For Mgmt 4 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. For For Mgmt 4/30/2014 W.W. Grainger, Inc. GWW 1 DIRECTOR BRIAN P. ANDERSON For For Mgmt V. ANN HAILEY For For Mgmt WILLIAM K. HALL For For Mgmt STUART L. LEVENICK For For Mgmt NEIL S. NOVICH For For Mgmt MICHAEL J. ROBERTS For For Mgmt GARY L. ROGERS For For Mgmt JAMES T. RYAN For For Mgmt E. SCOTT SANTI For For Mgmt JAMES D. SLAVIK For For Mgmt 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. For For Mgmt 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4/29/2014 Intl Business Machines Corp. IBM 1A. ELECTION OF DIRECTOR: A.J.P. BELDA For For Mgmt 1B. ELECTION OF DIRECTOR: W.R. BRODY For For Mgmt 1C. ELECTION OF DIRECTOR: K.I. CHENAULT For For Mgmt 1D. ELECTION OF DIRECTOR: M.L. ESKEW For For Mgmt 1E. ELECTION OF DIRECTOR: D.N. FARR For For Mgmt 1F. ELECTION OF DIRECTOR: S.A. JACKSON For For Mgmt 1G. ELECTION OF DIRECTOR: A.N. LIVERIS For For Mgmt 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. For For Mgmt 1I. ELECTION OF DIRECTOR: J.W. OWENS For For Mgmt 1J. ELECTION OF DIRECTOR: V.M. ROMETTY For For Mgmt 1K. ELECTION OF DIRECTOR: J.E. SPERO For For Mgmt 1L. ELECTION OF DIRECTOR: S. TAUREL For For Mgmt 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO For For Mgmt 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () For For Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION () For For Mgmt 4 APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE () For For Mgmt 5 ADOPTION OF THE IBM 2() For For Mgmt 6 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Against Against Mgmt 7 STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Against Against Mgmt 8 STOCKHOLDER PROPOSAL TO LIMIT ACCELERATED EXECUTIVE PAY () Against Against Mgmt 4/26/2014 Harley-Davidson, Inc. HOG 1.DIRECTOR 1) BARRY K. ALLEN For For Mgmt 2) R. JOHN ANDERSON For For Mgmt 3) RICHARD I. BEATTIE For For Mgmt 4) MICHAEL J. CAVE For For Mgmt 5) GEORGE H. CONRADES For For Mgmt 6) DONALD A. JAMES For For Mgmt 7) SARA L. LEVINSON For For Mgmt 8) N. THOMAS LINEBARGER For For Mgmt 9) GEORGE L. MILES, JR. For For Mgmt JAMES A. NORLING For For Mgmt KEITH E. WANDELL For For Mgmt JOCHEN ZEITZ For For Mgmt 2.APPROVAL OF THE HARLEY-DAVIDSON, INC. 2 For For Mgmt For For Mgmt 3.APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt For For Mgmt 4.RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. For For Mgmt For For Mgmt 5.SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Against Against Mgmt 4/25/2014 Graco, Inc. GGG 1A. ELECTION OF DIRECTOR: PATRICK J. MCHALE For For Mgmt 1B. ELECTION OF DIRECTOR: LEE R. MITAU For For Mgmt 1C. ELECTION OF DIRECTOR: MARTHA A. MORFITT For For Mgmt 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. For For Mgmt 5/1/2014 Gannett Co., Inc. GCI 1A. ELECTION OF DIRECTOR: JOHN E. CODY For For Mgmt 1B. ELECTION OF DIRECTOR: HOWARD D. ELIAS For For Mgmt 1C. ELECTION OF DIRECTOR: JOHN JEFFRY LOUIS For For Mgmt 1D. ELECTION OF DIRECTOR: MARJORIE MAGNER For For Mgmt 1E. ELECTION OF DIRECTOR: GRACIA C. MARTORE For For Mgmt 1F. ELECTION OF DIRECTOR: SCOTT K. MCCUNE For For Mgmt 1G. ELECTION OF DIRECTOR: SUSAN NESS For For Mgmt 1H. ELECTION OF DIRECTOR: TONY A. PROPHET For For Mgmt 1I. ELECTION OF DIRECTOR: NEAL SHAPIRO For For Mgmt 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For For Mgmt 3 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 SHAREHOLDER PROPOSAL REGARDING VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE OF CONTROL. Against Against Mgmt 4/30/2014 Marathon Oil Corp. MRO 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE For For Mgmt 1B. ELECTION OF DIRECTOR: PIERRE BRONDEAU For For Mgmt 1C. ELECTION OF DIRECTOR: LINDA Z. COOK For For Mgmt 1D. ELECTION OF DIRECTOR: CHADWICK C. DEATON For For Mgmt 1E. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON For For Mgmt 1F. ELECTION OF DIRECTOR: PHILIP LADER For For Mgmt 1G. ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS For For Mgmt 1H. ELECTION OF DIRECTOR: DENNIS H. REILLEY For For Mgmt 1I. ELECTION OF DIRECTOR: LEE M. TILLMAN For For Mgmt 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2014. For For Mgmt 3 BOARD PROPOSAL FOR A NON-BINDING ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 STOCKHOLDER PROPOSAL SEEKING A REPORT REGARDING THE COMPANY'S LOBBYING ACTIVITIES, POLICIES AND PROCEDURES. Against Against Mgmt 5 STOCKHOLDER PROPOSAL SEEKING A REPORT REGARDING THE COMPANY'S METHANE EMISSIONS. Against Against Mgmt 5/9/2014 Colgate-Palmolive Co. CL 1A. ELECTION OF DIRECTOR: NIKESH ARORA For For Mgmt 1B. ELECTION OF DIRECTOR: JOHN T. CAHILL For For Mgmt 1C. ELECTION OF DIRECTOR: IAN COOK For For Mgmt 1D. ELECTION OF DIRECTOR: HELENE D. GAYLE For For Mgmt 1E. ELECTION OF DIRECTOR: ELLEN M. HANCOCK For For Mgmt 1F. ELECTION OF DIRECTOR: JOSEPH JIMENEZ For For Mgmt 1G. ELECTION OF DIRECTOR: RICHARD J. KOGAN For For Mgmt 1H. ELECTION OF DIRECTOR: DELANO E. LEWIS For For Mgmt 1I. ELECTION OF DIRECTOR: J. PEDRO REINHARD For For Mgmt 1J. ELECTION OF DIRECTOR: STEPHEN I. SADOVE For For Mgmt 2 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For Mgmt 4 STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION REQUIREMENT. Against Against Mgmt 5/6/2014 Hubbell, Inc. Cl B HUB.B 1 DIRECTOR CARLOS M. CARDOSO For For Mgmt LYNN J. GOOD For For Mgmt ANTHONY J. GUZZI For For Mgmt NEAL J. KEATING For For Mgmt JOHN F. MALLOY For For Mgmt ANDREW MCNALLY IV For For Mgmt DAVID G. NORD For For Mgmt G. JACKSON RATCLIFFE For For Mgmt CARLOS A. RODRIGUEZ For For Mgmt JOHN G. RUSSELL For For Mgmt STEVEN R. SHAWLEY For For Mgmt RICHARD J. SWIFT For For Mgmt 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR 2014. For For Mgmt 3 APPROVAL, ON AN ADVISORY, NON-BINDING BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE COMPANY'S PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 6, 2014. For For Mgmt 4/30/2014 McGraw-Hill Financial, Inc. MHFI 1A. ELECTION OF DIRECTOR: SIR WINFRIED BISCHOFF For For Mgmt 1B. ELECTION OF DIRECTOR: WILLIAM D. GREEN For For Mgmt 1C. ELECTION OF DIRECTOR: CHARLES E. HALDEMAN, JR. For For Mgmt 1D. ELECTION OF DIRECTOR: HAROLD MCGRAW III For For Mgmt 1E. ELECTION OF DIRECTOR: ROBERT P. MCGRAW For For Mgmt 1F. ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG For For Mgmt 1G. ELECTION OF DIRECTOR: DOUGLAS L. PETERSON For For Mgmt 1H. ELECTION OF DIRECTOR: SIR MICHAEL RAKE For For Mgmt 1I. ELECTION OF DIRECTOR: EDWARD B. RUST, JR. For For Mgmt 1J. ELECTION OF DIRECTOR: KURT L. SCHMOKE For For Mgmt 1K. ELECTION OF DIRECTOR: SIDNEY TAUREL For For Mgmt 1L. ELECTION OF DIRECTOR: RICHARD E. THORNBURGH For For Mgmt 2 VOTE TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION PROGRAM FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS For For Mgmt 3 VOTE TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 For For Mgmt 4 SHAREHOLDER PROPOSAL REQUESTING SHAREHOLDER ACTION BY WRITTEN CONSENT Against Against Mgmt 4/30/2014 EMC Corp. EMC 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN For For Mgmt 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN For For Mgmt 1C. ELECTION OF DIRECTOR: GAIL DEEGAN For For Mgmt 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO For For Mgmt 1E. ELECTION OF DIRECTOR: JOHN R. EGAN For For Mgmt 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN For For Mgmt 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY For For Mgmt 1H. ELECTION OF DIRECTOR: JAMI MISCIK For For Mgmt 1I. ELECTION OF DIRECTOR: PAUL SAGAN For For Mgmt 1J. ELECTION OF DIRECTOR: DAVID N. STROHM For For Mgmt 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI For For Mgmt 2 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. For For Mgmt 3 ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. For For Mgmt 4 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Against Against Mgmt 5 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Against Against Mgmt 5/19/2014 Power Integrations, Inc. POWI 1 DIRECTOR BALU BALAKRISHNAN For For Mgmt ALAN D. BICKELL For For Mgmt NICHOLAS E. BRATHWAITE For For Mgmt WILLIAM GEORGE For For Mgmt BALAKRISHNAN S. IYER For For Mgmt E. FLOYD KVAMME For For Mgmt STEVEN J. SHARP For For Mgmt 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF POWER INTEGRATIONS' NAMED EXECUTIVE OFFICERS. For For Mgmt 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF POWER INTEGRATIONS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. For For Mgmt 5/7/2014 PepsiCo, Inc. PEP 1A. ELECTION OF DIRECTOR: SHONA L. BROWN For For Mgmt 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY For For Mgmt 1C. ELECTION OF DIRECTOR: IAN M. COOK For For Mgmt 1D. ELECTION OF DIRECTOR: DINA DUBLON For For Mgmt 1E. ELECTION OF DIRECTOR: RONA A. FAIRHEAD For For Mgmt 1F. ELECTION OF DIRECTOR: RAY L. HUNT For For Mgmt 1G. ELECTION OF DIRECTOR: ALBERTO IBARGUEN For For Mgmt 1H. ELECTION OF DIRECTOR: INDRA K. NOOYI For For Mgmt 1I. ELECTION OF DIRECTOR: SHARON PERCY ROCKEFELLER For For Mgmt 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO For For Mgmt 1K. ELECTION OF DIRECTOR: LLOYD G. TROTTER For For Mgmt 1L. ELECTION OF DIRECTOR: DANIEL VASELLA For For Mgmt 1M. ELECTION OF DIRECTOR: ALBERTO WEISSER For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. For For Mgmt 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 4 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PEPSICO, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. For For Mgmt 5 POLICY REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS. Against Against Mgmt 6 POLICY REGARDING EXECUTIVE RETENTION OF STOCK. Against Against Mgmt 5/6/2014 Baxter Intl, Inc. BAX 1A. ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER For For Mgmt 1B. ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. For For Mgmt 1C. ELECTION OF DIRECTOR: THOMAS T. STALLKAMP For For Mgmt 1D. ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN For For Mgmt 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 3 APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 SHAREHOLDER PROPOSAL - RIGHT TO ACT BY WRITTEN CONSENT. Against Against Mgmt 5 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Against Against Mgmt 5/22/2014 Blue Nile, Inc 09578R103 NILE 1 DIRECTOR MINDY MEADS For For Mgmt SCOTT HOWE For For Mgmt 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BLUE NILE FOR FISCAL YEAR ENDING JANUARY 4, 2015 For For Mgmt 3 TO APPROVE AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION For For Mgmt 5/22/2014 Questar Corp. STR 1A ELECTION OF DIRECTOR: TERESA BECK For For Mgmt 1B ELECTION OF DIRECTOR: R.D. CASH For For Mgmt 1C ELECTION OF DIRECTOR: LAURENCE M. DOWNES For For Mgmt 1D ELECTION OF DIRECTOR: CHRISTOPHER A. HELMS For For Mgmt 1E ELECTION OF DIRECTOR: RONALD W. JIBSON For For Mgmt 1F ELECTION OF DIRECTOR: REBECCA RANICH For For Mgmt 1G ELECTION OF DIRECTOR: HARRIS H. SIMMONS For For Mgmt 1H ELECTION OF DIRECTOR: BRUCE A. WILLIAMSON For For Mgmt 2 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. For For Mgmt 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 5/22/2014 Employers Holdings, Inc. EIG 1 DIRECTOR ROBERT J. KOLESAR For For Mgmt DOUGLAS D. DIRKS For For Mgmt RICHARD W. BLAKEY For For Mgmt 2 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT ACCOUNTING FIRM, ERNST & YOUNG LLP, FOR 2014. For For Mgmt 5/2/2014 FMC Technologies, Inc. 30249U101 FTI 1A. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. For For Mgmt 1B. ELECTION OF DIRECTOR: ELEAZAR DE CARVALHO FILHO For For Mgmt 1C. ELECTION OF DIRECTOR: C. MAURY DEVINE For For Mgmt 1D. ELECTION OF DIRECTOR: CLAIRE S. FARLEY For For Mgmt 1E. ELECTION OF DIRECTOR: JOHN T. GREMP For For Mgmt 1F. ELECTION OF DIRECTOR: THOMAS M. HAMILTON For For Mgmt 1G. ELECTION OF DIRECTOR: PETER MELLBYE For For Mgmt 1H. ELECTION OF DIRECTOR: JOSEPH H. NETHERLAND For For Mgmt 1I. ELECTION OF DIRECTOR: RICHARD A. PATTAROZZI For For Mgmt 2 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For For Mgmt 3 ADVISORY APPROVAL OF 2 For For Mgmt 5/16/2014 Oceaneering Intl, Inc. OII 1 DIRECTOR T. JAY COLLINS For For Mgmt D. MICHAEL HUGHES For For Mgmt 2 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK FROM 183,000,,000,,000,,000,000. For For Mgmt 3 ADVISORY VOTE ON A RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. For For Mgmt 5/14/2014 Tyler Technologies, Inc. TYL 1 DIRECTOR DONALD R. BRATTAIN For For Mgmt GLENN A. CARTER For For Mgmt BRENDA A. CLINE For For Mgmt J. LUTHER KING, JR. For For Mgmt JOHN S. MARR, JR. For For Mgmt DUSTIN R. WOMBLE For For Mgmt JOHN M. YEAMAN For For Mgmt 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. For For Mgmt 3 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION FOR THE NAMED EXECUTIVE OFFICERS. For For Mgmt 5/13/2014 ALLETE ALE 1A. ELECTION OF DIRECTOR: KATHRYN W. DINDO For For Mgmt 1B. ELECTION OF DIRECTOR: SIDNEY W. EMERY, JR. For For Mgmt 1C. ELECTION OF DIRECTOR: GEORGE G. GOLDFARB For For Mgmt 1D. ELECTION OF DIRECTOR: JAMES S. HAINES, JR. For For Mgmt 1E. ELECTION OF DIRECTOR: ALAN R. HODNIK For For Mgmt 1F. ELECTION OF DIRECTOR: JAMES J. HOOLIHAN For For Mgmt 1G. ELECTION OF DIRECTOR: HEIDI E. JIMMERSON For For Mgmt 1H. ELECTION OF DIRECTOR: MADELEINE W. LUDLOW For For Mgmt 1I. ELECTION OF DIRECTOR: DOUGLAS C. NEVE For For Mgmt 1J. ELECTION OF DIRECTOR: LEONARD C. RODMAN For For Mgmt 2 APPROVAL OF ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALLETE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For For Mgmt 5/20/2014 iRobot Corp. IRBT 1 DIRECTOR GAIL DEEGAN For For Mgmt ANDREA GEISSER For For Mgmt 2 TO RATIFY THE APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 27, 2014. For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 4 TO CONSIDER A STOCKHOLDER PROPOSAL ENTITLED "SIMPLE MAJORITY VOTE". None Abstain Mgmt 5/22/2014 HCI Group, Inc. HCI 1 DIRECTOR WAYNE BURKS For For Mgmt SANJAY MADHU For For Mgmt ANTHONY SARAVANOS For For Mgmt 2 RATIFICATION OF APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. For For Mgmt Synchronoss Technologies 87157B103 SNCR 5/28/2014 1.DIRECTOR THOMAS J. HOPKINS For For Mgmt 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. For For Mgmt ForAgainstAbstain3.TO APPROVE ON A NON-BINDING ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 6/5/2014 Evercore Partners, Inc. 29971A105 EVR 1 ROGER C. ALTMAN For For Mgmt PEDRO ASPE For For Mgmt RICHARD I. BEATTIE For For Mgmt FRANCOIS DE ST. PHALLE For For Mgmt GAIL B. HARRIS For For Mgmt CURT HESSLER For For Mgmt ROBERT B. MILLARD For For Mgmt RALPH L. SCHLOSSTEIN For For Mgmt 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. For For Mgmt 5/29/2014 Hibbett Sporting Goods, Inc. HIBB 1 DIRECTOR ANTHONY F. CRUDELE For For Mgmt ALBERT C. JOHNSON For For Mgmt RALPH T. PARKS For For Mgmt 2 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. For For Mgmt 3 SAY ON PAY - APPROVAL BY NON-BINDING ADVISORY VOTE OF OUR EXECUTIVE COMPENSATION. For For Mgmt 6/5/2014 Universal Insurance Holdings, Inc. 91359V107 UVE 1 DIRECTOR SCOTT P. CALLAHAN For For Mgmt SEAN P. DOWNES For For Mgmt DARRYL L. LEWIS For For Mgmt RALPH J. PALMIERI For For Mgmt RICHARD D. PETERSON For For Mgmt MICHAEL A. PIETRANGELO For For Mgmt OZZIE A. SCHINDLER For For Mgmt JON W. SPRINGER For For Mgmt JOEL M. WILENTZ, M.D. For For Mgmt 2 PROPOSAL 2: APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 PROPOSAL 3: RATIFICATION OF THE APPOINTMENT OF PLANTE & MORAN, PLLC AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. For For Mgmt 6/10/2014 TJX Companies, Inc. TJX 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA For For Mgmt 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ For For Mgmt 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT For For Mgmt 1D. ELECTION OF DIRECTOR: BERNARD CAMMARATA For For Mgmt 1E. ELECTION OF DIRECTOR: DAVID T. CHING For For Mgmt 1F. ELECTION OF DIRECTOR: MICHAEL F. HINES For For Mgmt 1G. ELECTION OF DIRECTOR: AMY B. LANE For For Mgmt 1H. ELECTION OF DIRECTOR: CAROL MEYROWITZ For For Mgmt 1I. ELECTION OF DIRECTOR: JOHN F. O'BRIEN For For Mgmt 1J. ELECTION OF DIRECTOR: WILLOW B. SHIRE For For Mgmt 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. For For Mgmt 3 SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. For For Mgmt 6/5/2014 Live Nation Entertainment, Inc. LYV 1A. ELECTION OF DIRECTOR: MARK CARLETON For For Mgmt 1B. ELECTION OF DIRECTOR: JONATHAN DOLGEN For For Mgmt 1C. ELECTION OF DIRECTOR: ARIEL EMANUEL For For Mgmt 1D. ELECTION OF DIRECTOR: ROBERT TED ENLOE, III For For Mgmt 1E. ELECTION OF DIRECTOR: JEFFREY T. HINSON For For Mgmt 1F. ELECTION OF DIRECTOR: MARGARET "PEGGY" JOHNSON For For Mgmt 1G. ELECTION OF DIRECTOR: JAMES S. KAHAN For For Mgmt 1H. ELECTION OF DIRECTOR: GREGORY B. MAFFEI For For Mgmt 1I. ELECTION OF DIRECTOR: RANDALL T. MAYS For For Mgmt 1J. ELECTION OF DIRECTOR: MICHAEL RAPINO For For Mgmt 1K. ELECTION OF DIRECTOR: MARK S. SHAPIRO For For Mgmt 2 ADVISORY VOTE ON THE COMPENSATION OF LIVE NATION ENTERTAINMENT NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS LIVE NATION ENTERTAINMENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For For Mgmt 6/5/2014 IPC The Hospitalist Co., Inc. 44984A105 IPCM 1 DIRECTOR ADAM D. SINGER, M.D. For For Mgmt THOMAS P. COOPER, M.D. For For Mgmt CHUCK TIMPE For For Mgmt 2 APPROVAL OF THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF THE COMPANY TO CONFER ON OUR BOARD OF DIRECTORS THE ABILITY TO AMEND OUR BY-LAWS. For For Mgmt 3 APPROVAL OF THE AMENDMENT TO THE BY-LAWS OF THE COMPANY TO ADD A DELAWARE EXCLUSIVE FORUM PROVISION. For For Mgmt 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. For For Mgmt 5 SAY ON PAY - A NON-BINDING ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 6/5/2014 MASIMO CORP MASI ELECTION OF CLASS I DIRECTOR: DR. STEVEN J. BARKER For For Mgmt ELECTION OF CLASS I DIRECTOR: MR. SANFORD FITCH For For Mgmt 2 TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. For For Mgmt 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 361 Managed Futures Strategy Fund Reporting Period:7/1/13 to 6/30/14 The Fund did not hold any voting securities during the period 7/1/13 to 6/30/14. 361 Global Macro Opportunity Fund Reporting Period:For the period 6/30/14 (commencement date) The Fund did not hold any voting securities during the period 6/30/14. 361 Global Managed Futures Strategy Fund Reporting Period:For the period 02/12/2014, commencement date through 06/30/2014. The Fund did not hold any voting securities during the period 2/12/14 to 6/30/14. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 22, 2014 * Print the name and title of each signing officer under his or her signature.
